DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 30, 31, 35, 45, 47, 48, 49, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Forman (US 5,415,636) in view of Schwartz et al. (US 2017/0189654; hereinafter “Schwartz”).  
                                           
    PNG
    media_image1.png
    575
    878
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    888
    902
    media_image2.png
    Greyscale

In relation to claims 21 and 45, Forman shows in figures 1 and 4, an infusion catheter device (10) having an elongate, substantially tubular shape defining a longitudinal axis [see figure 4; longitudinal axis], an outer wall and an inner wall and defining a distal end and a proximal end, configured to be introduced into a conduit having an inner wall and an outer wall and comprising at least one partial or total obstruction or occlusion to be treated, said device comprising, at its distal end, on said outer surface, one or more infusion orifices (56) or an infusion liquid, and, upstream from the one or more infusion orifices (56), at the proximal side of the infusion catheter, on said catheter outer wall, at least one obturating element (60) having a rest non obturating position [see figure 4; deflated balloon (60)] and a working obturating position [see figure 5; inflated balloon (60)] for temporary obturating said conduit, configured to treat said obstruction or occlusion and to perform the infusion of the infusion liquid downstream from the obturating element in the obturating position [see abstract: a dilation portion for dilating a stenosis [obstruction] and a drug delivery portion for delivering antithrombolytic, antiproliferative, or any other type of medication, to the dilation site].
                                      
    PNG
    media_image3.png
    888
    902
    media_image3.png
    Greyscale


	In response to the arguments in the Remarks of the amendment, pages 11-14, filed on 6/24/2022, the examiner argues that Forman can achieve a configuration that discloses the elements disclosed in claims 21 and 36 as illustrated in figure 4 above.  However, in order to avoid delays and further demonstrate the conventionality of this invention, the examiner has incorporated into this rejection the teachings of Schwartz, Lewis, or Karcher.
                 
    PNG
    media_image4.png
    786
    572
    media_image4.png
    Greyscale

	Schwartz shows in figures 1-3, various embodiments of a catheter configured to treat microvascular obstructions (MVO) having: 
an inflatable balloon (22) for obturating [definition: to close or obstruct] a vessel having an (a) inflatable/obturating position and (b) a deflatable/non-obturating position; 
distal infusion orifices (26) connected via lumen to pump [see Schwartz; figure 1, pump (46)] and located downstream [distal] in relation to the balloon (22); and, 
a separate guide wire lumen (32).
Notably, Schwartz illustrates in figures 2 and 3, one embodiment having a catheter with a single orifice (36) located downstream in relation to the balloon at the distal end of the catheter [see figure 2] and a second embodiment having a catheter with downstream lateral orifices (26) located on the outer wall of the tubular catheter [see figure 3].  Finally, Schwartz demonstrates that the separate/movable/inter-related parts of the catheter disclosed by Forman could have been designed as an integral one-piece design.
Based on the above observation, for an artisan skilled in the art, modifying the catheter disclosed by Forman with an integral design, as taught by Schwartz, would have been considered obvious in view of the demonstrated conventionality of this particular integral catheter design.  Moreover, the case law on this particular issue [integral vs. separable] suggests that designing a catheter such as the one disclosed by Forman in a one-piece/integral design would have been considered an obvious engineering choice.  
In the case In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), a claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.   Therefore, following the guidelines established by the cited case law, designing a catheter such as the one disclosed by Forman in a one-piece/integral design, as taught by Schwartz, would have been considered an obvious engineering choice.
 
    PNG
    media_image5.png
    820
    1297
    media_image5.png
    Greyscale

In relation to claim 22, Forman shows in figure 4, (1) a first element, which is substantially tubular and made of a flexible but substantially non-expandable and substantially non-collapsible material, configured to define a first channel [first lumen] capable of receiving a guidewire [guidewire not positively claimed; intended use] and having an outlet opening at the distal end of the device; (2) a second element, which is substantially tubular and made of a flexible but substantially non-expandable and substantially non-collapsible material, configured to define a second channel [second lumen] for receiving the infusion liquid, said one or more infusion orifices (56) passing through the wall of the second element in order to infuse the infusion liquid from the second channel to the outside of the device.
	In relation to claim 23, Forman shows in figure 4, an infusion catheter device wherein the first element is arranged coaxially with respect to the catheter device whilst the second element is likewise coaxial while having a larger diameter than the first element, thus being concentric and having its wall which defines the outer wall of the catheter device, said outer wall comprising the infusion orifices (56).
	In relation to claims 24 and 49, Forman shows in figure 4, an infusion catheter device wherein the first element is arranged with its axis parallel to the longitudinal axis of the catheter device to have a common wall with the second element of the catheter device, whilst the second element is defined by the outer wall of the catheter device, thereby defining the second channel between the second element and the first element.
	In relation to claims 25 and 47, Forman shows in figure 4, an infusion catheter device wherein the temporary obturating element comprises an inflatable balloon (60) having a rest position in the deflated state and a working position in the inflated state, arranged outside the catheter device and supplied with an inflation fluid through an inflation channel arranged inside or at the surface of the catheter and wherein the balloon inflation fluid can comprise a diluted or undiluted contrast agent.
	In relation to claims 26 and 48, Forman shows in figure 4, an infusion catheter device wherein at least some infusion orifices (56) are arranged on the outer wall of the catheter device at a distance from each other on the same axial plane of said catheter device.
	In relation to claim 27, Forman shows in figure 4, an infusion catheter device wherein at least some infusion orifices (56) are arranged on the outer wall of the catheter device at a distance from each other on the same axis of said catheter device substantially parallel to the longitudinal axis of the catheter device.
	In relation to claim 30, Forman shows in figure 4, an infusion catheter device comprising a proximal channel(s) [see figure 1; proximal ports (78)].
	In relation to claims 31 and 53, Forman discloses in the abstract, a dilation-drug delivery catheter comprises a dilation portion for dilating a stenosis and a drug delivery portion for delivering antithrombolytic, antiproliferative, or any other type of medication.
	In relation to claim 35, Forman discloses in column 7, line 30, the capability of introducing the catheter into a blood vessel.	
Claims 28, 29, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Forman (US 5,415,636) in view of Schwartz et al. (US 2017/0189654; hereinafter “Schwartz”), as discussed above, and in further view of Slepian (US 5,328,471).
Forman does not disclose (1) the capability to heat the fluid drug within the catheter lumen to raise the fluid drug temperature above the original temperature of the drug prior to being infuse into the catheter lumen and (2) the capability of the drug to dissolve obstructions or occlusions within a vessel.  However, these enhancements would have been considered conventional in the art at the time of filing as evidenced by the teachings of Slepian.
In relation to claim 28, in column 7, starting in line 47, Slepian explicitly discloses:
“[o]ther features that may also be included within the catheter of the invention include heating elements, such as coaxial heating elements within one or more sublumens of the catheter body to provide heat to the conduit to facilitate instillation of polymers or surfactants which are solid at room temperature but which melt with slight heating. Such heating elements are particularly applicable in the case where a polymeric coating is being formed, either during the introduction of therapeutic agent or as part of a post-disruption treatment.”

Accordingly, since the heating elements increase the temperature of the drug when the drug flows in the catheter lumen, the drug temperature must be lower prior to reaching the lumen where the heating elements are located.  
Based on the above observations, for an artisan skilled in the art, modifying the catheter disclosed by Forman with heating elements, as taught by Slepian, would have been considered obvious in view of the demonstrated conventionality of this catheter enhancement.  Moreover, the artisan would have been motivated to make the modifications because the heating elements would have enhanced the effects of the drug application by raising the temperature of the fluid drug.
In relation to claims 29 and 54, in column 2, starting in line 59, Slepian cites various references that demonstrate the conventionality of infusing drugs to dissolve obstructions in a vessel:
“[f]or example, U.S. Pat. No. 4,636,195 to Wolinsky describes the use of a catheter with two occluding balloons and a conduit for supplying a solubilizing agent to dissolve the plaque. A central balloon is included to force the solubilizing agent into the plaque. U.S. Pat. No. 4,610,662 of Weikl et al. describes a catheter which isolates the diseased region using a catheter having two expandable balloons and then introduces a chemical, such as digestive enzymes, for dissolving the plaque between the balloons. A similar approach to the treatment of gall stones is disclosed in U.S. Pat. No. 4,781,677 to Wilcox.”
 
Based on the above observations, for an artisan skilled in the art, modifying the catheter disclosed by Forman with a drug used to dissolve obstructions, as taught by Slepian, would have been considered obvious in view of the demonstrated conventionality of this catheter enhancement.  Moreover, the artisan would have been motivated to make the modifications because such drug application would have facilitated the removal of plaque in the vessel [see Slepian; column 2, starting in line 59].








Claims 32-34, 37-43, 46, 50, 51, 52, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Forman (US 5,415,636) in view of Schwartz et al. (US 2017/0189654; hereinafter “Schwartz”) or Slepian (US 5,328,471), as discussed above, and in further view of Saadat (US 2003/0013986), Caron et al. (US 9,149,230; hereinafter “Caron”), Ginsburg, legally incapacitated et al. (US 6,620,188; hereinafter “Ginsburg”) or Hillstead (US 5,037,392).
                 
    PNG
    media_image6.png
    737
    602
    media_image6.png
    Greyscale

In relation to claims 32 and 46, Forman does not disclose a guidewire having a temperature sensor.  However, Saadat shows in figure 4, a guidewire (210) having a temperature sensor (40) [see also abstract; “a device for sensing the temperature profile of a hollow body organ includes a catheter and hollow a guidewire carrying a thermal sensor”].  Accordingly, for an artisan skilled in the art, modifying the catheter disclosed by Forman with a guidewire having a temperature sensor, as taught by Saadat, would have been considered obvious in view of the demonstrated conventionality of this catheter enhancement.  Moreover, the artisan would have been motivated to make the modifications because the use of the guidewire in combination with the catheter would have facilitated the sensing of temperature in multiple locations [see Saadat; abstract].

    PNG
    media_image7.png
    362
    798
    media_image7.png
    Greyscale

In relation to claims 33, 34, 50, and 51, Forman does not disclose temperature sensors positioned inside the catheter. However, Caron shows in figure 2, a catheter (101) having sensors (10) near apertures (12).  
Moreover, in column 6, starting in line 5, Caron explicitly discloses:
	“[p]referably, multiple optical micro-sensors allow for measuring pressure at multiple locations simultaneously and optionally, one or more other sensors may be provided for measuring flow velocity, or other parameters such as temperature.”

Accordingly, for an artisan skilled in the art, modifying the catheter disclosed by Forman with temperature sensors within a catheter, as taught by Saadat, would have been considered obvious in view of the demonstrated conventionality of this catheter enhancement.  Moreover, the artisan would have been motivated to make the modifications because due to the proximity of the sensor to the aperture, the sensor data would have provided fluid parameter of the drug as it made contact with the tissue wall.  
  In relation to claim 37, the apparatus conceived by the combination of Forman in view of Saadat can perform [is capable of] the steps of:
the introduction of a catheter device into said conduit, said catheter device being as defined according to claim 21, equipped with a temperature sensor at its distal end; this introduction being performed while the obturating device is in the rest position, until the obturating device is arranged near, particularly inside, the partial or total obstruction or occlusion, or upstream from the obstruction; 
the guidewire is introduced through the catheter until its distal end is arranged downstream from the partial or total obstruction in said conduit; or, alternatively, the order of steps a) and b) can be reversed; 
the placement of the obturating element in the temporary obturating position in order either to define a confined space arranged between the outer wall of the catheter device and the inner wall of the conduit to be treated, and the partial or total obstruction of said conduit, or to treat the obstruction or occlusion by compression; 
the infusion of the infusion liquid, either in said confined space or downstream from the obstruction or occlusion, through said infusion orifices, to ensure either the treatment of said partial or total obstruction present in said conduit or the treatment of the conduit walls downstream from said obstruction or occlusion.
In relation to claims 38 and 52, as discussed above, in column 7, starting in line 47, Slepian explicitly discloses:
“[o]ther features that may also be included within the catheter of the invention include heating elements, such as coaxial heating elements within one or more sublumens of the catheter body to provide heat to the conduit to facilitate instillation of polymers or surfactants which are solid at room temperature but which melt with slight heating. Such heating elements are particularly applicable in the case where a polymeric coating is being formed, either during the introduction of therapeutic agent or as part of a post-disruption treatment.”

Accordingly, since the heating elements increase the temperature of the drug when the drug flows in the catheter lumen, the drug temperature must be lower prior to reaching the lumen where the heating elements are located.  
Based on the above observations, for an artisan skilled in the art, modifying the catheter disclosed by Forman with heating elements, as taught by Slepian, would have been considered obvious in view of the demonstrated conventionality of this catheter enhancement.  Moreover, the artisan would have been motivated to make the modifications because the heating elements would have enhanced the effects of the drug application by raising the temperature of the fluid drug.
In relation to claims 39 and 55, as discussed above, Forman discloses in column 7, line 30, the capability of introducing the catheter into a blood vessel.
	In relation to claims 40, 41, and 43, Forman does not explicitly disclose the step of obtaining hypothermia of the tissues.  However, Ginsburg discloses a balloon catheter capable of imparting heat or removing heat from a vessel [capable of achieving hypothermia; see definition in column 1, starting in lines 35 and 54].  Accordingly, for an artisan skilled in the art, modifying the balloon catheter disclosed by Forman with a heat-transfer design to achieve hypothermia, as taught by Ginsburg, would have been considered obvious in view of the demonstrated conventionality of this therapeutic enhancement.  Moreover, the artisan would have been motivated to make the modification because, in some instances, hypothermia could be used as a therapeutic treatment [see Ginsburg; column 1; starting in line 54]. 
	In relation to claim 42, Forman does not explicitly disclose the use of a stent in combination with a balloon catheter.  However, Hillstead discloses a stent-implanting balloon catheter assembly demonstrating that the use of balloon catheters to deploy stents in a vessel is well-known [see Hillstead; figures 2 and 5].  Accordingly, for an artisan skilled in the art, modifying the balloon catheter disclosed by Forman with stent deployment capabilities, as taught by Hillstead, would have been considered obvious in view of the demonstrated conventionality of this enhancement.  Moreover, the artisan would have been motivated to make the modification because it would have been well-known in the art that the implantation of a stent after a stenotic region has been dilated is beneficial to the patient [see Hillstead; column 1; starting in line 37]. 
Response to Arguments
Applicant’s arguments with respect to the pending claims, have been considered but are moot because the new ground of rejection.  Schwartz has been combined with Forman to demonstrated the conventionality of designing the catheter disclosed by Forman in an integral/one-piece design.  
In view of the lack of clarity in the previous office action concerning the “integral versus separable” controversy, this office action is not made final to grant Applicant the opportunity to respond to the new arguments and the teachings of Schwartz.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783